DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second lumen" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second stent graft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third stent graft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first expandable scaffold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (2006/0212112).  
Regarding claim 1, Evans et al. disclose a method (see at least the embodiments of figures 5E and 5H and paragraphs [0051], [0053]-[0055], [0058], and [0059]) comprising: inserting a first delivery catheter (see paragraph [0059]) into an aneurysm, wherein the delivery catheter comprises a first stent graft (64 in figure 5E or 70 in figure 5H) and an inflatable fill structure (12) fixed to a portion of an outside surface of the first stent graft (Note paragraph [0059] in the final sentence makes clear the stent graft and fill structure can be delivered simultaneously.), and wherein the first stent graft has a first end and a second end (see figures 5E and 5H); deploying the first stent graft in the aneurysm (see figures 5E and 5H); filling the inflatable fill structure with a fill medium (see paragraph [0051]), wherein a portion of the inflatable fill structure is configured to extend beyond at least one of the first end of the first stent graft or the second end of 
Regarding claim 2, the method further comprises: inserting a second delivery catheter (see especially the embodiment of figure 5H and paragraphs [0058] and [0059]) into the aneurysm, wherein the second delivery catheter comprises a second stent graft (70; Examiner notes each stent graft in figure 5H is labeled 70) with a first end and a second end and deploying the second stent graft in the aneurysm, wherein a portion of the first stent graft surrounds a first portion of the second stent graft (see figure 5H).
Regarding claim 3, the portion of the inflatable fill structure is configured to extend over a second portion of the second stent graft when the inflatable fill structure is in a filled state (see figure 5H).
Regarding claim 4, the first portion of the second stent graft is adjacent to the second portion of the second stent graft (see figure 5H).
Regarding claim 5, the portion of the inflatable fill structure is configured to expand beyond the first end of the first stent graft when the inflatable fill structure is in a filled state (see figure 5H), and wherein the portion of the first stent graft that surrounds the first portion of the second stent graft is on the first end of the first stent graft (see figure 5H).
Regarding claim 12, Evans et al. disclose a method (see at least the embodiments of figures 5E and 5H and paragraphs [0051], [0053]-[0055], [0058], and [0059]) comprising: inserting a delivery catheter (see paragraph [0059]) into an aneurysm, wherein the delivery catheter comprises an inflatable filing structure (12), 
Regarding claim 13, the delivery catheter further comprises a stent graft (64 in figure 5E or 70 in figure 5H), and wherein the inflatable fill structure is fixed to a portion of an outside surface of the stent graft (Note paragraph [0059] in the final sentence makes clear the stent graft and fill structure can be delivered simultaneously.).
Regarding claim 14, the inside surface of the inflatable fill structure comprises a radiopaque material (see the final sentence of paragraph [0022]).
Regarding claim 20, the movement of the inside surface of the inflatable fill structure is caused by a difference in blood pressure within a lumen formed by the inside surface of the inflatable fill structure (Examiner contends here this claim is drawn to the functional result of the placement of the claimed device and does not actually constitute an additionally structural limitation or method step beyond that required by claim 12, from which this claim depends.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2006/0212112) in view of Schreck et al. (2011/0022153).  
Regarding claims 6-11, Evans et al. disclose the method substantially as described above with respect to claim 1, but fail to disclose second and third stent grafts delivered by second and third delivery catheters.  Examiner notes Evans et al. at paragraph [0059] do make clear multiple catheters can be used.  Attention is drawn to Schreck et al., who teach it is known to have an aneurysm treatment structure that has a first stent graft (31 as in figure 5; this stent graft being considered analogous to the stent graft of Evans et al.) with first and second lumens and a filling structure, and additionally second and third stent grafts (22a and 32b as in figure 5) in the first and second lumens that are used for supporting the branch iliac arteries adjacent to the aneurysm.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have delivered second and third stent grafts with the device of Evans et al., per the teachings 
Regarding claims 17 and 18, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to disclose the radiopaque material is a first and second scaffold.  Examiner notes first and second scaffolds (the stent grafts 70 of figure 5H) are present in Evans et al.  Attention is drawn to Schreck et al., who teach it is known to make stent grafts radiopaque (see at least the end of paragraph [0051]) to allow for visualization to ensure proper placement at the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first and second scaffolds (70 of figure 5H) of Evans et al. radiopaque, per the teachings of Schreck et al., to obtain the same advantage of allowing for visualization to ensure proper placement at the treatment site
Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2006/0212112).  
Regarding claims 15 and 16, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to disclose the radiopaque material is two markers at opposite sides of the fill structure that are not located over another radiopaque material.  However, Examiner contends specific placement of radiopaque materials/markers as desired on instruments or implants is well known and well within the level of one of ordinary skill in the art.  Therefore, Examiner contends it 
Regarding claim 19, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to explicitly disclose x-ray or mri machines are used to monitor the radiopaque material.  However, Examiner contends these are old, well-known, established imagining machines for viewing radiopaque materials.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used x-ray or mri machines to provide the monitoring function disclosed by Evans et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771